Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“a combustion stability judgment unit that judges combustion stability based
on the combustion parameter in the plurality of combustion cycles and the trend of
change calculated by the trend calculation unit; and

a control unit that controls either an air-fuel ratio of the internal combustion
engine or an ignition timing based on the combustion stability calculated by the
combustion stability judgment unit” in claim 1;

“a combustion stability judgment unit that judges combustion stability based
on the trend of change in the combustion parameter in the plurality of combustion
cycles calculated by the trend calculation unit and the variance of the combustion
parameter calculated by the variance calculation unit; and

a control unit that controls either an air-fuel ratio of the internal combustion
engine or an ignition timing based on the combustion stability calculated by the
combustion stability judgment unit” in claim 2;

“a combustion sudden change judgment unit that judges a sudden change in a
combustion state based on the combustion parameter in the plurality of combustion
cycles and the trend of change calculated by the trend calculation unit;_and

a control unit that controls either an air-fuel ratio of the internal combustion
engine or an ignition timing based on the sudden change in a combustion state
judgment” in claim 8; and

“a combustion stability judgment step of judging combustion stability based on
the combustion parameter in the plurality of combustion cycles and the trend of
change in the combustion parameter:

a control step that controls either an air-fuel ratio of the internal combustion
engine or an ignition timing based on the combustion stability calculated by the
combustion stability judgment unit” in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747